Citation Nr: 0711254	
Decision Date: 04/16/07    Archive Date: 05/01/07

DOCKET NO.  00-20 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).

2. Entitlement to service connection for a left shoulder 
disability.

3. Entitlement to service connection for a neck and back 
disability.

4. Entitlement to service connection for a cardiovascular 
disability, to include heart disease and hypertension.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to July 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina which denied the benefits sought on 
appeal.  The case was remanded in November 2006.

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC. VA will notify the appellant if further 
action is required.


REMAND

In a statement received in November 2006, the veteran 
indicated that he wanted a hearing before a Board Member 
visiting the RO (hereinafter, "Travel Board hearing"). The 
record reflects that the veteran previously provided 
testimony at a Board hearing in July 2004. However, the 
Acting Board Member who conducted the hearing is no longer 
employed at the Board. Pursuant to 38 C.F.R. § 20.707 (2006), 
a Board Member who conducts a hearing shall participate in 
the final determination of the claim. Subsequently, the case 
was remanded to the RO in November 2006 for further 
development to include scheduling the veteran for a personal 
hearing with a visiting veteran's law judge at the RO.

Unfortunately, a review of the records appears to indicate 
that this development was not accomplished.  Accordingly, 
remand is mandatory. Stegall v. West, 11 Vet. App. 268 
(1998).

Accordingly, this case is REMANDED for the following:

The RO should schedule the veteran for a 
personal hearing with a visiting Veterans 
Law Judge. The veteran must be notified 
in writing of the date, time and location 
of the hearing. Thereafter, or if the 
veteran withdraws the hearing request or 
fails to report, the claims files should 
be returned to the Board, in accordance 
with appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal. 38 C.F.R. 
§ 20.1100(b) (2006).

